UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 17, 2012 (January 6, 2012) CORONUS SOLAR INC. formerly, INSIGHTFULMIND LEARNING, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation) 000-53697 (Commission File No.) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices and Zip Code) 604-267-7078 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. The close of escrow for the Vacant Land Purchase Agreement (the “Hesperia West Agreement”), entered into by Coronus, as reported in our Form 8-K filed with the SEC on November 10, 2011, has been extended. Additionally, the time allotted for Coronus’ board of directors to approve the Hesperia West Agreement, has also been extended. Under the Hesperia West Agreement, effective January 14, 2012, the close of escrow has been extended to February 7, 2012, and the Hesperia West Agreement is now subject to Coronus’ board of director approval on or before January 31, 2012. The close of escrow for the Vacant Land Purchase Agreement (the “Adelanto West Agreement”), entered into by Coronus, as reported in our Form 8-K’s filed with the SEC on September 29 and November 22, 2011, has been extended. Additionally, the time allotted for Coronus’ board of directors to approve the Adelanto West Agreement, has also been extended. Under the Adelanto West Agreement, effective January 11, 2012, the close of escrow has been extended to February 7, 2012, and the Adelanto West Agreement is now subject to Coronus’ board of director approval on or before January 31, 2012. The close of escrow for the Vacant Land Purchase Agreement (the “Yucca Valley East Agreement”), entered into by Coronus, as reported in our Form 8-K’s filed with the SEC on October 14 and December 9, 2011, has been extended. Additionally, the time allotted for Coronus’ board of directors to approve the Yucca Valley East Agreement, has also been extended. Under the Yucca Valley East Agreement, effective January 6, 2012, the close of escrow has been extended to February 7, 2012, and the Yucca Valley East Agreement is now subject to Coronus’ board of director approval on or before January 31, 2012. The close of escrow for the Vacant Land Purchase Agreement (the “Apple Valley East Agreement”), entered into by Coronus, as reported in our Form 8-K’s filed with the SEC on October 14 and December 9, 2011, has been extended. Additionally, the time allotted for Coronus’ board of directors to approve the Apple Valley East Agreement, has also been extended. Under the Apple Valley East Agreement, effective January 6, 2012, the close of escrow has been extended to February 7, 2012, and the Apple Valley East Agreement is now subject to Coronus’ board of director approval on or before January 31, 2012. We sought the above extensions because we require additional time to determine whether the properties will be suitable for solar photovoltaic developments under the California Public Utilities Commission’s feed-in tariff program for small generators. ITEM 7.01REGULATION FD DISCLOSURE. We announced today the extensions to the Hesperia West Agreement, Adelanto West Agreement, Yucca Valley East Agreement, and Apple Valley East Agreement, as disclosed above under Item 1.01. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Document Description Press release. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 17th day of January, 2012. CORONUS SOLAR INC. BY: JEFFERSON THACHUK Jefferson Thachuk President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary, Treasurer and a member of the Board of Directors -3-
